DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baur (U.S. Pub No. 20180141658).
Regarding claim 1, Baur discloses an apparatus comprising: a visual display to be viewed by a vehicle occupant (See abstract; paragraph 0010); at least one drone including a camera (See abstract; Fig.1); and a controller configured to receive images from the camera on the at least one drone and generate an overhead view of the vehicle based on the images received from the at least one drone and display the overhead view on the visual display (See Fig.1; paragraph 0010, 0013).

Regarding claims 3, 11, 12 Baur discloses providing the vehicle with at least one camera to generate vehicle position data for the overhead view of the vehicle, and wherein the at least one drone is used to extend a visualization area to include position data for the trailer; and generating the overhead view of the vehicle based on images from the at least one drone and images from at least one camera associated with the vehicle; wherein the at least one drone extends a field of view surrounding the vehicle beyond a field of view of the at least one camera on the vehicle (See paragraph 0022).
Regarding claims 4, 10, Baur discloses wherein the at least one drone is deployed from the vehicle, the trailer, or nearby infrastructure; and deploying the at least one drone from a docking station on at least one of vehicle, a trailer coupled to the vehicle, or nearby infrastructure  (See paragraph 0014).
Regarding claims 5, 6, Baur discloses wherein the visual display displays images generated by at least one camera associated with the vehicle and the visual display includes one of an integrated vehicle display, an external display, or a mobile device; wherein the at least one camera includes a plurality of camera.  (See paragraph 0010).
Regarding claims 7, 20, Baur discloses wherein the overhead view includes a 360 degree surround overhead view of the vehicle (See paragraph 0010).  
Regarding claims 8, 19, Baur discloses wherein the at least one drone is maneuvered by the vehicle occupant via HMI (See paragraph 0019).  

Regarding claims 15-16, 18, Baur discloses maneuvering the drone based on a position of the vehicle relative to the drivable surface; wherein the position of the vehicle relative to the drivable surface includes the vehicle at an intersection of multiple drivable surfaces; modifying the overhead view of the vehicle based on input from a vehicle occupant (See paragraph 0014 whereas the drone is used for specific maneuvering; therefore there is no perceived inventive value).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baur (U.S. Pub 20180141658) in view of Mays (U.S. Pub No. 20160129999).
Regarding claim 2, 17, Baur discloses the vehicle and the overhead view of the vehicle but fail to specifically disclose the vehicle is coupled to a trailer and the overhead view shows both the vehicle and the trailer.  In an analogous art, Mays discloses the vehicle is coupled to a trailer and overhead view of the vehicle and trailer (See Fig.1; abstract). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the vehicle system of Baur with that of Mays to have a trailer and vehicle in order to maneuver and assist the driver.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661